Oppenheimer Global Strategic Income Fund/VA N-SAR Exhibit – Item 77Q1 A copy of the Fund’s Restated Investment Advisory Agreement follows: 1. Post-Effective Amendment No. 66 to the Registration Statement of Oppenheimer Global Strategic Income Fund/VA, (the “Registrant”), filed with the Securities and Exchange Commission on April 26, 2013 (Accession Number 0000728889-13-000682), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Restated Investment Advisory Agreement dated 01/01/2013. · Investment Subadvisory Agreement dated 01/01/2013. In addition, the following is Exhibit A to the Investment Subadvisory Agreement dated 01/01/2013: EXHIBIT A TO SUBADVISORY AGREEMENT SubAdvisory Fee The Adviser will pay the SubAdviser a SubAdvisory Fee calculated in the same manner as the investment management fee paid by the Fund to the Adviser under the Advisory Agreement, which SubAdvisory Fee shall not exceed 90% of the investment management fee collected by the Adviser from the Fund, and which shall be calculated after any investment management fee waivers (i) required by the Fund’s Board of Trustees or (ii) voluntarily agreed to by both the Adviser and the SubAdviser. Oppenheimer Global Securities Fund/VA a series of Oppenheimer Variable Account Funds N-SAR Exhibit – Item 77Q 1. Post-Effective Amendment No. 66 to the Registration Statement of Oppenheimer Global Fund/VA, a series of Oppenheimer Variable Account Funds (the “Registrant”), filed with the Securities and Exchange Commission on April 26, 2013 (Accession Number 0000728889-13-000682), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Restated Investment Advisory Agreement dated 01/01/13. · Investment SubAdvisory Agreement dated 01/01/13. In addition, the following is Exhibit A to the Investment Subadvisory Agreement dated 01/01/13: EXHIBIT A TO SUBADVISORY AGREEMENT SubAdvisory Fee The Adviser will pay the SubAdviser a SubAdvisory Fee calculated in the same manner as the investment management fee paid by the Fund to the Adviser under the Advisory Agreement, which SubAdvisory Fee shall not exceed 90% of the investment management fee collected by the Adviser from the Fund, and which shall be calculated after any investment management fee waivers (i) required by the Fund’s Board of Trustees or (ii) voluntarily agreed to by both the Adviser and the SubAdviser. Oppenheimer Discovery Mid Cap Growth Fund/VA N-SAR Exhibit – Item 77Q1 A copy of the Fund’s Restated Investment Advisory Agreement follows: 1. Post-Effective Amendment No. 66 to the Registration Statement of Oppenheimer Money Fund/VA, (the “Registrant”), filed with the Securities and Exchange Commission on April 26, 2013 (Accession Number 0000728889-13-000682), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Restated Investment Advisory Agreement dated 01/01/2013. · Investment Subadvisory Agreement dated 01/01/2013. In addition, the following is Exhibit A to the Investment Subadvisory Agreement dated 01/01/2013: EXHIBIT A TO SUBADVISORY AGREEMENT SubAdvisory Fee The Adviser will pay the SubAdviser a SubAdvisory Fee calculated in the same manner as the investment management fee paid by the Fund to the Adviser under the Advisory Agreement, which SubAdvisory Fee shall not exceed 90% of the investment management fee collected by the Adviser from the Fund, and which shall be calculated after any investment management fee waivers (i) required by the Fund’s Board of Trustees or (ii) voluntarily agreed to by both the Adviser and the SubAdviser. Oppenheimer Variable Account Funds-Oppenheimer Core Bond Fund/VA N-SAR Exhibit – Item 77Q I A copy of the Fund’s Restated Investment Advisory Agreement follows: Post-Effective Amendment No. 66 to the Registration Statement of Oppenheimer Variable Account Funds-Oppenheimer Core Bond Fund/VA, (the “Registrant”), filed with the Securities and Exchange Commission on April 26, 2013 (Accession Number 0000728889-13-000682), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Restated Investment Advisory Agreement dated 1/1/13. · Investment Subadvisory Agreement dated 1/1/13. In addition, the following is Exhibit A to the Investment Subadvisory Agreement dated 1/1/13: EXHIBIT A TO SUBADVISORY AGREEMENT SubAdvisory Fee The Adviser will pay the SubAdviser a SubAdvisory Fee calculated in the same manner as the investment management fee paid by the Fund to the Adviser under the Advisory Agreement, which SubAdvisory Fee shall not exceed 90% of the investment management fee collected by the Adviser from the Fund, and which shall be calculated after any investment management fee waivers (i) required by the Fund’s Board of Trustees or (ii) voluntarily agreed to by both the Adviser and the SubAdviser. Oppenheimer Equity Income Fund/VA N-SAR Exhibit – Item 77Q1 A copy of the Fund’s Restated Investment Advisory Agreement follows: 1. Post-Effective Amendment No. 66 to the Registration Statement of Oppenheimer Money Fund/VA, (the “Registrant”), filed with the Securities and Exchange Commission on April 26, 2013 (Accession Number 0000728889-13-000682), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Restated Investment Advisory Agreement dated 01/01/2013. · Investment Subadvisory Agreement dated 01/01/2013. In addition, the following is Exhibit A to the Investment Subadvisory Agreement dated 01/01/2013: EXHIBIT A TO SUBADVISORY AGREEMENT SubAdvisory Fee The Adviser will pay the SubAdviser a SubAdvisory Fee calculated in the same manner as the investment management fee paid by the Fund to the Adviser under the Advisory Agreement, which SubAdvisory Fee shall not exceed 90% of the investment management fee collected by the Adviser from the Fund, and which shall be calculated after any investment management fee waivers (i) required by the Fund’s Board of Trustees or (ii) voluntarily agreed to by both the Adviser and the SubAdviser. Oppenheimer Main Street Fund/VA N-SAR Exhibit – Item 77Q1 A copy of the Fund’s Restated Investment Advisory Agreement follows: 1. Post-Effective Amendment No. 66 to the Registration Statement of Oppenheimer Variable Account Funds, on behalf of its series Main Street Fund/VA (the “Registrant”), filed with the Securities and Exchange Commission on April 26, 2013 (Accession Number 0000728889-13-000682), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Restated Investment Advisory Agreement dated 1/1/13. · Investment Subadvisory Agreement dated 1/1/13. In addition, the following is Exhibit A to the Investment Subadvisory Agreement dated 1/1/13: EXHIBIT A TO SUBADVISORY AGREEMENT SubAdvisory Fee The Adviser will pay the SubAdviser a SubAdvisory Fee calculated in the same manner as the investment management fee paid by the Fund to the Adviser under the Advisory Agreement, which SubAdvisory Fee shall not exceed 90% of the investment management fee collected by the Adviser from the Fund, and which shall be calculated after any investment management fee waivers (i) required by the Fund’s Board of Trustees or (ii) voluntarily agreed to by both the Adviser and the SubAdviser. Oppenheimer Money Fund/VA N-SAR Exhibit – Item 77Q1 A copy of the Fund’s Restated Investment Advisory Agreement follows: 1. Post-Effective Amendment No. 66 to the Registration Statement of Oppenheimer Money Fund/VA, (the “Registrant”), filed with the Securities and Exchange Commission on April 26, 2013 (Accession Number 0000728889-13-000682), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Restated Investment Advisory Agreement dated 01/01/2013. · Investment Subadvisory Agreement dated 01/01/2013. In addition, the following is Exhibit A to the Investment Subadvisory Agreement dated 01/01/2013: EXHIBIT A TO SUBADVISORY AGREEMENT SubAdvisory Fee The Adviser will pay the SubAdviser a SubAdvisory Fee calculated in the same manner as the investment management fee paid by the Fund to the Adviser under the Advisory Agreement, which SubAdvisory Fee shall not exceed 90% of the investment management fee collected by the Adviser from the Fund, and which shall be calculated after any investment management fee waivers (i) required by the Fund’s Board of Trustees or (ii) voluntarily agreed to by both the Adviser and the SubAdviser. Oppenheimer Capital Income Fund/VA N-SAR Exhibit – Item 77Q1 A copy of the Fund’s Restated Investment Advisory Agreement follows: 1. Post-Effective Amendment No. 66 to the Registration Statement of Oppenheimer Variable Account Funds (the “Registrant”), on behalf of its series Oppenheimer Capital Income Fund/VA, (the “Fund”), filed with the Securities and Exchange Commission on April 26, 2013 (Accession Number 0000728889-13-000682), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Restated Investment Advisory Agreement dated 01/01/2013. · Investment Subadvisory Agreement dated 01/01/2013. In addition, the following is Exhibit A to the Investment Subadvisory Agreement dated 01/01/2013: EXHIBIT A TO SUBADVISORY AGREEMENT SubAdvisory Fee The Adviser will pay the SubAdviser a SubAdvisory Fee calculated in the same manner as the investment management fee paid by the Fund to the Adviser under the Advisory Agreement, which SubAdvisory Fee shall not exceed 90% of the investment management fee collected by the Adviser from the Fund, and which shall be calculated after any investment management fee waivers (i) required by the Fund’s Board of Trustees or (ii) voluntarily agreed to by both the Adviser and the SubAdviser. Oppenheimer Capital Appreciation Fund/VA N-SAR Exhibit – Item 77Q1 A copy of the Fund’s Restated Investment Advisory Agreement follows: 1. Post-Effective Amendment No. 66 to the Registration Statement of Oppenheimer Capital Appreciation Fund/VA, (the “Registrant”), filed with the Securities and Exchange Commission on April 26, 2013 (Accession Number 0000728889-13-000682), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Restated Investment Advisory Agreement dated 01/01/2013. · Investment Subadvisory Agreement dated 01/01/2013. In addition, the following is Exhibit A to the Investment Subadvisory Agreement dated 01/01/2013: EXHIBIT A TO SUBADVISORY AGREEMENT SubAdvisory Fee The Adviser will pay the SubAdviser a SubAdvisory Fee calculated in the same manner as the investment management fee paid by the Fund to the Adviser under the Advisory Agreement, which SubAdvisory Fee shall not exceed 90% of the investment management fee collected by the Adviser from the Fund, and which shall be calculated after any investment management fee waivers (i) required by the Fund’s Board of Trustees or (ii) voluntarily agreed to by both the Adviser and the SubAdviser.
